Name: 88/256/EEC: Commission Decision of 29 March 1988 amending Decision 87/257/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1988-04-27

 Avis juridique important|31988D025688/256/EEC: Commission Decision of 29 March 1988 amending Decision 87/257/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat Official Journal L 106 , 27/04/1988 P. 0046 - 0046*****COMMISSION DECISION of 29 March 1988 amending Decision 87/257/EEC concerning the establishments in the United States of America from which Member States may authorize the importation of fresh meat (88/256/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 4 (1) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas the United States of America have forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of establishments authorized to export to the Community; Whereas the list of establishments in the United States of America approved for the import of fresh meat into the Community was drawn up originally in Commission Decision 87/257/EEC (3); Whereas Decision 87/257/EEC, as amended by Decision 88/66/EEC (4) allows Member States to continue to authorize until 31 March 1988 the importations of fresh meat from the establishments included on a list transmitted by the Commission to the Member States; Whereas it is necessary to fix a final date for the introduction into Community territory of meat originating in these establishments and to clarify this in Decision 87/257/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is hereby added to Article 2 of Decision 87/257/EEC: 'Fresh meat from these establishments may be introduced into the territory of the Community until 22 April 1988'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 121, 9. 5. 1987, p. 46. (4) OJ No L 33, 5. 2. 1988, p. 38.